DETAILED ACTION
Claims 1-8 and 10-21 are pending and subject to a restriction and/or election requirement. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7 and 13-21, drawn to a process for the production of an engineered
vascular tissue or construct.

Group II, claim(s) 8, drawn to a scaffold.

Group III, claim(s) 10-12, drawn to a method comprising testing a medical product for human use or a veterinary product for animal use

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Group I is an engineered vascular tissue or construct.

The special technical feature of Group II is a scaffold having a lumen coated with a continuous and functional endothelium having a confluent cell monolayer.

The special technical feature of Group III is a scaffold having a lumen coated with a continuous and functional endothelium having a confluent cell monolayer.


Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a scaffold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alexander et al. (U.S. Patent 4329743, Published 5/18/1982).  Indeed, Alexander teaches a bio-compatible composition (i.e. scaffold) suitable for constructing surgical articles for the repair or replacement of a part of the body of a human or non-human animal (Abstract, Title). Note that the Examiner is interpreting “A scaffold obtained by the process of claim 1”, recited in claim 8, as not limiting the scope of claim 8. That is, the limitations recited in claim 1 are not required in claim 8.  This is because the process of claim 1 does not produce a scaffold, as recited in claim 8. Rather, the process produces an engineered vascular tissue or construct. Thus, claim 8 is interpreted as an independent claim. 

Groups II-II lack unity of invention because even though the inventions of these groups require the technical feature of a scaffold having a lumen coated with a continuous and functional endothelium having a confluent cell monolayer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Cooper et al. (PgPub US20090275129A1, Published 11/5/2009). Cooper is drawn to compositions and methods of using tissue engineered blood vessels to repair and regenerate blood vessels of patients with vascular disease. To this end, Cooper teaches the blood vessel comprises a scaffold seeded with cell sheets comprising endothelial cells on the inner surface (lumen) of the scaffold (Pg. 2,para. 27; Pg. 8, para. 71).  
Accordingly, Groups I-III and Groups II-III lack unity of invention in view of the cited art.  


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. The examiner can normally be reached Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





  /TITILAYO MOLOYE/               Primary Examiner, Art Unit 1632